DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 8-12, 16-18 and 33 are pending for examination.  
Priority
The earliest priority date available for the instant application is 12/09/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “[T]he pharmaceutical composition of claim 7.”  This limitation is vague and indefinite because it lacks antecedent basis in the claims.  The limitation lacks proper antecedent basis because the limitation was cancelled by Applicants.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kabadi et al. (WO2017/072590A1).
Kabadi et al. disclose lipid nanoparticles comprising mRNA encoding a Cas9 nuclease in combination with an AAV vector comprising a donor template (comprising at least a portion of a wild-type gene) and gRNA.  See the following and paragraphs [0022-0025]: 

    PNG
    media_image1.png
    145
    478
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-2, 4-6, 8-12, 16-18 and 33 under 35 U.S.C. 103 as being unpatentable over Rebar et al. (WO2013044008A2) in view of Morrissey et al. (WO2017/173054A1), Weissman et al. (US 2018/0303925A1 or WO 2016176330 A1) is withdrawn in response to Applicant’s amendment to the claims.  However, a modified rejection is set forth below.
Claims  1-2, 4-6, 9-12, 16-18 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabadi et al. (WO2017/072590A1) in view of Holmes et al. (WO2017/091512A1), Morrissey et al. (WO2017/173054A1), Weissman et al. (US 2018/0303925A1)  or Ansell et al. (WO 2017/075531 A1).
The teachings of Kabadi et al. as set forth above are incorporated here.  As stated above, Kabadi et al. disclose lipid nanoparticles comprising mRNA encoding a Cas9 nuclease in combination with an AAV vector comprising a donor template (comprising at least a portion of a wild-type gene) and gRNA.
Regarding claim 4, Kabadi et al. does not teach wherein the zinc finger nucleases cleave an albumin gene and the one or more transgenes are integrated into the cleaved albumin gene.  Holmes et al. (WO2017/091512A1) teach integration of transgenes into the albumin locus of cells using a non-naturally occurring nuclease, the albumin gene provides a safe harbor locus for the production of a transgene product, see paragraphs [0015-0016], see page 6, lines 4-6.4
Regarding claims 9, Kabadi et al. and Holmes et al. do not describe the cationic lipid molecules, or pegylated lipids recited in the instant claims.
Morrissey et al. describe the use lipid nanoparticles for delivering nucleic acid (specifically CRSPR/Cas components) into cells.  Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
In one embodiment, Morrissey et al. describes zinc finger nucleases for use in gene editing technology, see the following ¶. 
("Cas") nucleases, zinc finger nucleases ("ZFN"), and transcription activator-like effector nucleases ("TALEN").”
Morrissey et al. provide clear suggestion and motivation for the ordinary skilled artisan to utilize one of several editing techniques known in the art for treating genetic, viral, bacterial, autoimmune, cancer, aging-related, and inflammatory diseases, including taking advantage of the cellular mechanisms for repairing double stranded breaks creased by enzymes such as Cas nucleases, and zinc finger nucleases, among others.  
Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
Thus, absent evidence associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have used LNPs of Morrissey et al. to deliver the expression vectors encoding a zinc finger nucleic acid of Rebar et al. into to cells.   One of ordinary skill in the art would have been motivated to make this modification since the prior art describes the effectiveness of LNPs to deliver nucleic encoding a nuclease into cells, see Morrissey et al. 
Kabadi et al., Holmes and Morrissey et al. do not describe the extensive list of LNPs encompassed by claims 10-12.  
Weissman et al. at pages 82-85 describe lipid nanoparticles of formulas I-Iva, which correspond to LNPs of formulas I-V as recited in the instant claims. 
Ansell et al. disclose compositions comprising lipid nanoparticles of formulas I-V of the present invention, and further wherein the compositions comprise nucleic acid, wherein said compositions are delivered into cells. 
Absent evidence to the contrary it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to combine the cited references in the design of the instantly claimed invention, specifically claims 1-2, 4-6, 8-12, 16-18 and 33.  The ordinary skilled artisan would have been motivated to include the LNPs of Weissman et al. and/or Ansell et al. to deliver the expression vectors encoding a zinc finger nuclease as described in Kabadi et al. and Holmes since Morrissey et al. clearly teach that LNPs are effective in delivering nucleic acid encoding nucleases. 
Absent evidence to the contrary, since the general conditions of the claimed invention are disclosed in the prior art, the differences between the claimed invention and the prior art represent a simple matter of design choice since the reference does not appear to provide any restrictions regarding the class of nucleic acid encompassed by the disclosed LNPs, and there appears to be a vast number of nucleic acid encoding nucleases described in the prior art.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1633